Cabell, P.
delivered the opinion of the Court.
The Court is of opinion that the Court below erred in not dissolving the injunction, at the first hearing of motion made for that purpose, and also in continu¡ng the injunction till the termination of the lease, and then dissolving it at the costs of the appellant; this Court being clearly of opinion that the injunction ought never to have been granted. The decree is therefore reversed with costs; and this Court proceeding to pronounce such decree as the Court below ought to have pronounced, it is adjudged, ordered and decreed, that the injunction be dissolved, and the bill dismissed with costs.